Case 6:17-cv-00116-JDK-JDL Document 75 Filed 04/27/21 Page 1 of 4 PageID #: 396




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

JUAN SOLIS,                                §
                                           §
      Plaintiff,                           §
                                           §
v.                                         §    Case No. 6:17-cv-116-JDK-JDL
                                           §
ROBERT WALKER, et al.,                     §
                                           §
      Defendants.                          §

        ORDER ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Juan Solis, proceeding pro se, filed this civil rights lawsuit pursuant

 to 42 U.S.C. § 1983. The case was referred to United States Magistrate Judge John

 D. Love for findings of fact, conclusions of law, and recommendations for disposition.

 This case is hereby REOPENED for all purposes.

       In his second amended complaint, Plaintiff asserted that prison officials were

 deliberately indifferent to his safety. Docket No. 34. Five of the Defendants moved

 to dismiss the second amended complaint. Docket No. 54. Plaintiff did not respond

 to the motion to dismiss despite being granted two extensions of time to do so. Docket

 Nos. 60, 63.

       On August 3, 2018, Judge Love issued a Report recommending that the Court

 grant Defendants’ motion to dismiss and dismiss the claims in the second amended

 complaint with prejudice.     Docket No. 64 at 19.      The Magistrate Judge also

 recommended that the Court dismiss the claims Plaintiff asserted in a supplemental

 complaint attached to his second amended complaint (Docket Nos. 34-1, 34-2), which



                                           1
Case 6:17-cv-00116-JDK-JDL Document 75 Filed 04/27/21 Page 2 of 4 PageID #: 397




 were not addressed in the motion to dismiss, without prejudice as frivolous. Docket

 No. 64 at 19.

       Shortly after the Report issued, Plaintiff moved to continue the case (Docket

 No. 65) and for an extension of time to respond to the Report (Docket No. 67). Based

 on allegations of injuries sustained during a use of force on May 19, 2018, the Court

 administratively closed the case on September 12, 2018, until Plaintiff was ready

 to proceed. Docket No. 68. Plaintiff was ordered to provide status updates to the

 Court every ninety days until he was ready to reopen the case.               Id. at 2.

 Additionally, Plaintiff was warned that failure to do so would result in the case

 being dismissed without further notice. Id.

       Despite the passage of over thirty months, Plaintiff has not provided a single

 required status update. Rather, Plaintiff’s only contact with the Court since the

 administrative closing was a motion for free copies (Docket No. 69), a notice of change

 of address (Docket No. 71), and a motion to waive copying costs (Docket No. 72), all

 filed in late 2018. Since December 2018, Plaintiff has not contacted the Court in any

 way. Further, TDCJ records show Plaintiff was released on May 8, 2019. Plaintiff

 has not provided a current mailing address or advised the Court of his whereabouts.

       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),




                                           2
Case 6:17-cv-00116-JDK-JDL Document 75 Filed 04/27/21 Page 3 of 4 PageID #: 398




 superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

 file objections from ten to fourteen days).

       Here, Plaintiff did not object in the prescribed period. The Court therefore

 reviews the Magistrate Judge’s findings for clear error or abuse of discretion and

 reviews his legal conclusions to determine whether they are contrary to law. See

 United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S.

 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

 standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Plaintiff has failed to prosecute his case and has not complied with the Court’s

 order directing him to furnish regular status updates regarding his readiness to

 proceed. Plaintiff was advised that the failure to do so would result in the adoption

 of the Magistrate Judge’s Report and the dismissal of the case without further notice.

       Having reviewed the Magistrate Judge’s Report and the record in this case,

 the Court finds no clear error or abuse of discretion and no conclusions contrary to

 law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

 United States Magistrate Judge (Docket No. 64) as the findings of this Court. It is

 therefore ORDERED that Defendants’ motion to dismiss (Docket No. 54) is

 GRANTED and that the claims in Plaintiff’s second amended complaint (Docket

 No. 34) are DISMISSED WITH PREJUDICE for failure to state a claim upon which

 relief may be granted. Further, the claims in Plaintiff’s supplemental complaint

 (Docket Nos. 34-1 & 34-2), covering the period between April and October of 2017, are

 DISMISSED WITHOUT PREJUDICE as frivolous and for failure to state a claim




                                               3
Case 6:17-cv-00116-JDK-JDL Document 75 Filed 04/27/21 Page 4 of 4 PageID #: 399




 upon which relief may be granted. Because this dismissal could effectively operate

 as a dismissal with prejudice due to the statute of limitations, the Court hereby

 SUSPENDS the statute of limitations on the claims in the supplemental complaint

 for a period of ninety days following entry of final judgment.

          So ORDERED and SIGNED this 27th day of April, 2021.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE




                                           4
